 MIDWEST RADIO-TELEVISION, INC.337employed in this industry in the rest of the United States.Approxi-mately 4,400 of the 7,000 to 8,000 metropolitan New York City areaemployees are organized, with about 3,500 employees of 70 employersbeing covered by 3-year contracts, and about 900 employees of 10 em-ployers being covered by contracts of 2 years' duration or less.Most,but not all, of the 3,500 to 4,000 employees elsewhere in the UnitedStates are organized, with no evidence on the duration of the contractsmost of them are covered by, and with evidence that 400 or 500 em-ployees of 9 employers are covered by contracts of 2 years' durationor less.Thus, in the metropolitan New York City area, which is themajor center of the industry in the United States, approximately 80percent of the organized employees are covered by 3-year contracts,and close to 50 percent of all employees in that area are covered by3-year contracts.Moreover, on a nationwide basis, at least 40 percentof the organized employees in the industry are covered by 3-year con-tracts, and at least 30 percent of all employees in the industry are cov-ered by 3-year contracts.In view of these facts, we find that, on a nationwide basis as well ason a metropolitan New York City basis, a substantial part of the cur-tain and allied products manufacturing industry is covered by 3-yearcontracts, and therefore that the instant 3-year contract is of reason-able duration and a bar to a present election.4Accordingly, we shalldismiss the petition.'[The Board dismissed the petition.]MEMBER RODGERS,dissenting:For the reasons stated in the dissenting opinion inRepublic Avia-tion Corp.,109 NLRB 569, I would direct an election in this case.A SeeRepublic Aviation Corp ,109 NLRB 5691In view of this disposition,we need not pass upon the issue as to how the appropriateunit should be geographically defined.MIDWESTRADIO-TELEVISION, INC.andINTERNATIONAL ALLIANCE OFTHEATRICAL STAGEEMPLOYEESAND MOVINGPICTUREMACHINEOPERATORS OF THE UNITED STATES AND CANADA, AFL, PETITIONER.Case No. 18-RC-2360. January 27, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Rotenberg, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.111 NLRB No. 55. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of the Employer's television floormen,film editors, and photographic laboratory technicians.The Employerand the Intervenor contend that such a unit is inappropriate becausethese employees have been bargained for as part of a larger unit ofthe Employer's technicians, and because the work duties of these em-ployees and the technicians denote a community of interest requiringbargaining on a single unit basis.The Employer operates a radio station and a television station. Itemploys 50 technicians, 18 in the radio station and 32 in the televisionstation.It employs 10 television floormen, 4 film editors, and 1photographic laboratory technician, all in its television operation.The Intervenor and the Employer, and their predecessors, have hadcontractual relations for several years.A contract dated May 26,1950, effective from October 1, 1949, and thereafter amended on sev-eral occasions, describes the unit as "all broadcast technicians andengineers, hereinafter called technicians."This contract contains anadditional description of the unit in terms of broad work duties whichmight be construed as covering some of the duties performed by theemployees in the unit sought, but the provisions of the contract withrespect to rates of pay, overtime, and days off have not been applied tothese employees.In August 1952, the Intervenor requested that theEmployer bargain with it concerning the employees in the unit sought,but this request was refused, as were similar previous requests that theIntervenor had made of the Employer's predecessor.However, theparties agreed orally that if in a separate election for these employeesthey indicated their desire to be represented by the Intervenor, theywould be added to the existing unit of technicians.As a result theIntervenor filed a representation petition with the Board on August27, 1952, for the same unit sought by the Petitioner herein, and afteran election conducted pursuant to a consent-election agreement, theIntervenor was certified as the collective-bargaining representativefor that unit on September 17, 1952.Thereafter, however, the Em-ployer and the Intervenor executed separate contracts, which haverecently expired, covering the technicians in one unit and the em-'International Brotherhood of Electrical Workers, Local 292, AFL, herein called theIntervenor,was permitted to intervene on the basis of its recently expired contract withthe Employer covering the employees involved herein. MIDWEST RADIO-TELEVISION, INC.339ployees sought herein in another unit. In view of the foregoing, wefind that the 1950 contract between the Employer and the Intervenordid not cover the employees sought by the Petitioner, and that theseemployees have been bargained for separately following the Boardelection in 1952.The principal duties of the technicians are to operate and maintainthe electronic equipment used in radio and television broadcasting,and, except for those who operate cameras on the studio floor whilea broadcast is in progress, they usually work in the control booth, themaster control room, or the transmitter sites.The technicians areskilled employees who must have a knowledge of electronics and theoperation of electronic equipment, and about 75 percent of them haveFCC licenses.They are supervised primarily by the transmitter engi-neer or the studio engineer, assisted by "supervisors."The top scaleof pay for these employees is $119 per week.The principal duties of the television floormen are to set up anddismantle scenery,move scenery and props, operate microphonebooms, set lights on sets, place flopcards, and relay cues to talent.Allof these duties are performed on the studio floor, except on the infre-quent occasions when floor men are assigned to a "remote" programwhen they perform their duties away from the studios. The work ofthe floormen is essentially unskilled, and no particular education ortraining is required for it.These employees are supervised primarilyby the production manager, assisted by the production directors.Thetop scale of pay for these employees is $75 per week.The principal duties of the film editors are to receive the title andthe schedule of film to be presented on the air on a given date, andselect the appropriate film and determine the amount to be shownwithin the allotted time.This work is performed in the film editingroom.The work of these employees is essentially unskilled, and re-quires no particular training or experience.Like the floormen, theseemployees are supervised primarily by the production manager, who,in regard to these employees, is assisted in his duties by the film di-rector.The top scale of pay for these employees is $85 per week.The principal duties of the photographic laboratory technician areto process and prepare film for delivery to the projection room to beshown on the air, and to record sound on film. This work is performedin the photographic laboratory room.His supervision is the same asthat of the film editors, and his work also is essentially unskilled re-quiring no special training or experience.The top scale of pay for thisemployee is $85 per week.In view of the history of collective bargaining in separate units forthe technicians and the "program" employees sought by the Petitioner,and in view of the differences in the duties, skills, supervision, andrates of pay of the two groups of employees, it is apparent that the344056-55-vol 111-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit sought by the Petitioner could be an appropriate unit.However,the Board has held that either an overall unit or separate units of en-gineering and program employees may be appropriate in the televi-sionindustry.2We find, therefore, that the employees in the unit sought may ap-propriately form a separate unit, or may appropriately be a part ofthe existing unit of technicians represented by the Intervenor.Ac-cordingly, we shall direct an election to determine the desires of theemployees. If a majority vote for the Petitioner, they will be takento have indicated their desire to constitute a separate appropriate unit,which the Board, under such circumstances, finds to be appropriatefor purposes of collective bargaining, and the Regional Director isinstructed to issue a certification of representatives to the Petitionerfor such unit. If a majority vote for the Intervenor, they will betaken to have indicated their desire to be a part of the existing unitrepresented by the Intervenor, and the Regional Director is instructedto issue a certification of results of election to that effect.Accordingly, we shall direct that an election be held among the fol-lowing employees :All television floormen, film editors, and photographic laboratorytechnicians at the Employer's Minneapolis, Minnesota, television sta-tion, excluding all other employees, guards, watchmen, professionalemployees, and supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]2 Empire Coil Co., Inc ,106 NLRB 1069,and cases cited therein.3As production directors have the a uthority to hire, discharge,and direct the workof other employees,we find that they are supervisors and we exclude them tiom the unit.AMERICAN NATIONAL INSURANCE COMPANYandLOCAL No.42,OFFICEEMPLOYEES' INTERNATIONAL UNION, AFL, PETITIONER.CaseNo.7-RC-2598.January 27,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Iris H. Meyer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case' the Board finds :1.The Employer, a Texas corporation, the home office of which islocated in Galveston, Texas, is engaged in soliciting and issuing ordi-iFollowing the hearing in this case, the parties stipulated to facts,hereinafter noted,warranting the assertion of jurisdiction hereinThe stipulation is hereby received andmade part of therecord.111 NLRB No. 52.